Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  157692                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  ERIKA EASTER,                                                                                             Brian K. Zahra
            Plaintiff-Appellant,                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 157692                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 335815
                                                                   Eaton CC: 15-001492-NI
  PROGRESSIVE MARATHON INSURANCE
  COMPANY and MARK ALLEN HOCHSTETLER,
           Defendants-Appellees.

  _________________________________________/

         By order of September 12, 2018, the application for leave to appeal the March 20,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in Dye
  v Esurance Prop & Cas Ins Co (Docket No. 155784). On order of the Court, the case
  having been decided on July 11, 2019, 504 Mich. 167 (2019), the application is again
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE Part I.A. of the Court of Appeals judgment for the reasons stated in Dye. We
  REMAND this case to the Eaton Circuit Court for further proceedings not inconsistent
  with this order. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2019
           a1204
                                                                              Clerk